Title: To James Madison from Edmund Randolph, 19 July 1789
From: Randolph, Edmund
To: Madison, James


My dear friend
Wmsburg July 19. 1789.
I am told, that within these few days a considerable quantity of Madeira wine has been run into Virginia in the face of day; and that the opinion of the bar is, that neither law nor court exists, which can embrace the case. We shall have a total anarchy in the customs, unless you speedily forward both to us. The impost-bill, we are informed, has been matured into a law.
We hear nothing of those, who were most strenuous in their opposition to the fœderal government. One of them seems from report to keep his eye more upon the practice of the law in the county courts than any other subject. It is supposed, that he will take the oath, against which he protested; but of this I know no certainty. The different county and corporation-courts in this quarter have given the necessary assurance of their fœderal fidelity without an objection from any body. In Henrico, the most violent were on this occasion temperate.
I have received from Colo. Griffin a letter, dated July 10. 1789, in which is this passage. “I had yesterday morning a long conversation with our worthy president on the subject of officers of the judiciary and the customs. He appears very anxious to know whether any of the gentlemen, who are now in the judiciary department in the state of Virginia, would prefer the continental establishment, and mentioned Mr. Pendleton, Mr. Wythe, Mr. Lyons and Mr. Blair; and ask’d me, whether you had ever intimated a wish to serve in that or any other line, under the fœderal government. May I ask the favor of you to sound Mr. W. & Mr. B. on the subject. I have written to Mr. Marshall relative to the wishes of Mr. P. and Mr. L.” So far as this paragraph respects myself, I do not choose to make a direct answer to Colo. G, but thro’ your medium, and I hope you will not find it inconvenient to communicate with him on the subject. The following is a candid exposition of my situation—
When I quitted my practice, I had arranged my affairs in such a manner, as amply to justify the measure, which I then adopted. The most important debt, which I owed, had arisen from a purchase of Fry’s land; to whic[h] I had opposed for payment a tract, containing twice its quantity in Ch[ar]lotte. This I cannot sell to answer my purpose, and thus do and mus[t] encounter some difficulty. From these circumstances I was led partial[ly] to resume my profession. Since that time, the apprehension with respect to my bosom-companion grows stronger; and the disorder itself, from circumstances suggested in a former letter, will probably make a large demand for money. I have lately too discovered a debt, due from my uncle’s estate of about 800 £, which somewhat alarms me. These pressures must be baffled by some vigorous exertions. If the sale of that portion of property, which I always allotted for the first and third of these exigencies could be effected, my ordinary income would suffice for the second. But a fourth of its value cannot be had; and no extent of practice, which any lawyer possesses, or into which I could return, would supply the necessary aid on this emergency. Unless I were to be in Richmond or to be ¾ of the year without my family, 300 £ would be the utmost produce of the most earnest endeavours. To neither of these conditions can I submit. I had therefore once thought of a seat on our appeals; tho’ there are obstacles to a real wish to succeed of a very particular cast.
Colo. G’s letter has, however, called me to reflect upon a different destination. It would bring with it many conveniences in reference to the complaint of my wife, if a northern journey should be deemed necessary for her. But these would be counterbalanced by the load of calumny, which would be poured upon me. I am aware, in regard to those, whose irritation against the new govt. is not to be allayed, as I could not assuage them, so I cannot exasperate them to a greater degree, than they already are. But for any emolument or honor whatsoever, I would not hazard the esteem of the virtuous, who know my conduct on the great fœderal topic, and, I flatter myself, acknowledge its consistency, and, above all things, its purity. Yes, my dear friend, its purity. For it has been insinuated (and in defiance of truth) that my espousal of the constitution had alienated even its friends from me, who would not elect me to the house of representatives. The insinuation has been carried so far as to apply it to the disposal of offices under the government. My sincere desire then would be to have it in my power to refuse, and actually to refuse an office. But as the tender of a post could not be made on such ground, I commit myself to you, and leave you to represent this business to Colo. Griffin, as you please, if you think, that there is no impropriety in my inlisting under fœderal banners. And yet I ought to add, that nothing definitive can be said, until I learn the changes, which the bill has undergone.
On the 2d. of August I go for Loudoun to argue a cause against Mr. P. Henry. Write me an answer to this letter, and direct for Fredericksburg, there to await me. Ever yrs.

July 21. 1789.
Since writing the inclosed, I thought it adviseable to postpone sending it, until the mail of today should arrive; hoping that if there was any ground for the paragraph referred to in my letter, I might possibly hear something of it by you. Colo. Parker came to town last night, and confirms in some measure what that letter says; for he has himself made the communication to me. I confide every thing to you in this business; for it would counteract some capital measures, which I contemplate for the next session, were it divulged, that I would go into office, and yet not have it offered to me.
